DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “the basis” should recite “a basis”; “setting the lateral speed to be set when” would be better understood as “setting the lateral speed when”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the travel information".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to whether the travel information is separate from “acquiring travel information on a traveling state of the subject vehicle”, “the acquired travel information”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190152525 (“Resch”) in view of US 20190061766 (“Nishiguchi”).
As per claim(s) 1 and 9, Resch discloses a travel control method for a vehicle comprising: 
performing first autonomous lane change control by which a subject vehicle changes lanes from a subject vehicle lane in which the subject vehicle travels to an adjacent lane (see at least abstract, claim 1: perform successively in an automated manner the plurality of lane changes required proceeding from the current lane to the target lane with at least automated transverse guidance, Fig. 3); and 
consecutively performing second and subsequent autonomous lane change control by which the subject vehicle changes lanes from the adjacent lane to another adjacent lane in the same direction of lane change, after performing the first autonomous lane change control from the subject vehicle lane to the adjacent lane (see at least abstract, claim 1: perform successively 
Resch does not explicitly disclose wherein lateral speed for performing lane change control is set slower than lateral speed for performing a first autonomous lane change control. 
However, Nishiguchi teaches wherein lateral speed for performing the lane change control is set slower than lateral speed for performing a first autonomous lane change control (see at least abstract, [0109], [0113]: The second change pattern is a change pattern of the control details in a case that an absolute value of the relative speed of the nearby vehicle m1 to the host vehicle M is less than or equal to the predetermined speed, [0115]: the lane change execution unit 214 changes control details derived by the control detail deriving unit 212 and executes the lane change in a steering control time T4 obtained by extending the steering control time T2. Specifically, the lane change execution unit 214 reduces maximum lateral acceleration or an upper limit value of the lateral speed of the host vehicle M during the lane change and the host vehicle M takes time to slowly change the lane to the second lane L2. For example, if the maximum lateral acceleration included in the control details derived by the control detail deriving unit 212 is 1.0 [m/s.sup.2], the lane change execution unit 214 changes the maximum acceleration to 0.5 [m/s.sup.2], [0116]: host vehicle M slowly approaches the nearby vehicle m1 during the lane change even if the host vehicle M and the nearby vehicle m1 traveling in the adjacent lane are in the parallel traveling state at a point in time when the lane change of the host vehicle M has been completed).
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Resch by incorporating wherein lateral speed for performing the second and subsequent autonomous lane change control is set slower than lateral speed for performing a first .

Claim(s) 2-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch in view of Nishiguchi and further in view of US 20160225261 (“Matsumoto”).

As per claim(s) 2, Resch does not explicitly disclose wherein the lateral speed is lateral speed when the subject vehicle crosses a lane mark provided between lanes.
However, Matsumoto discloses wherein the lateral speed is lateral speed when the subject vehicle crosses a lane mark provided between lanes (see at least abstract, [0030]-[0031], [0096]-[0097]: drive assistance apparatus 200 in the second embodiment sets the target trajectory in the lane change assistance based on the lateral speed of the vehicle M at the time when the lateral position of the vehicle M of which the direction indicator at the adjacent lane R2 side is in an ON-state reaches the assistance start lateral position P. The lateral speed is, for example, a speed of the vehicle M in the width direction of the travelling lane R1. The speed of the vehicle M in the vehicle width direction of the vehicle M may be used as the lateral speed, [0102], [0109]).
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Resch by incorporating wherein the lateral speed is lateral speed when the subject vehicle crosses a lane mark provided between lanes as taught by Matsumoto in order to help provide lane change assistance to reduce the uncomfortable feeling for the driver.

As per claim(s) 3, Resch discloses acquiring travel information on a traveling state of the subject vehicle and performing the second and subsequent autonomous lane change control (see 
However, Matsumoto teaches setting the lateral speed for performing the autonomous lane change control on a basis of the acquired travel information (see at least abstract, [0030]-[0031], [0039]-[0048]: sensors; [0096]-[0097]: drive assistance apparatus 200 in the second embodiment sets the target trajectory in the lane change assistance based on the lateral speed of the vehicle M at the time when the lateral position of the vehicle M of which the direction indicator at the adjacent lane R2 side is in an ON-state reaches the assistance start lateral position P. The lateral speed is, for example, a speed of the vehicle M in the width direction of the travelling lane R1. The speed of the vehicle M in the vehicle width direction of the vehicle M may be used as the lateral speed, [0102], [0109]).
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Resch by incorporating wherein the lateral speed is lateral speed when the subject vehicle crosses a lane mark provided between lanes as taught by Matsumoto in order to help provide lane change assistance to reduce the uncomfortable feeling for the driver.

As per claim(s) 5, Resch discloses the second and subsequent autonomous lane change control (see at least abstract, claim 1); acquiring information on another vehicle traveling around the subject vehicle as the travel information; determining a congestion level of a road on a basis of the information on the other vehicle (see at least abstract, [0014]: assistance system preferably monitors the vehicle environment, in particular the traffic, using one or more suitable sensor systems. By way of example, if it has been ascertained on the basis of environment information that there is an impermissible high risk of an accident in relation to the first lane change, the first 
However, Nishiguchi teaches setting the lateral speed for performing the lane change control corresponding to the congestion level (see at least abstract, [0036]: vehicles, [0053], [0109], [0113]: The second change pattern is a change pattern of the control details in a case that an absolute value of the relative speed of the nearby vehicle m1 to the host vehicle M is less than or equal to the predetermined speed, [0115]: the lane change execution unit 214 changes control details derived by the control detail deriving unit 212 and executes the lane change in a steering control time T4 obtained by extending the steering control time T2. Specifically, the lane change execution unit 214 reduces maximum lateral acceleration or an upper limit value of the lateral speed of the host vehicle M during the lane change and the host vehicle M takes time to slowly change the lane to the second lane L2. For example, if the maximum lateral acceleration included in the control details derived by the control detail deriving unit 212 is 1.0 [m/s.sup.2], the lane change execution unit 214 changes the maximum acceleration to 0.5 [m/s.sup.2], [0116]: host vehicle M slowly approaches the nearby vehicle m1 during the lane change even if the host vehicle M and the nearby vehicle m1 traveling in the adjacent lane are in the parallel traveling state at a point in time when the lane change of the host vehicle M has been completed).
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Resch by incorporating setting the lateral speed for performing the lane change control corresponding to the congestion level as taught by Nishiguchi in order to provide a lane change in consideration of a nearby vehicle or an occupant.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch in view of Nishiguchi in view of Matsumoto and further in view of US 20170072951 (“Sakaguchi”).

As per claim(s) 6, Resch discloses the second and subsequent autonomous lane change control but does not explicitly disclose acquiring a radius of a track in which the subject vehicle travels as the travel information; and setting the lateral speed for performing the lane change control corresponding to the radius of the track.
However, Sakaguchi teaches acquiring a radius of a track in which the subject vehicle travels as the travel information (see at least abstract, [0007]: a curve radius acquisition unit configured to acquire a radius of a curve of a drive road in front of a vehicle; a target lateral acceleration setting unit configured to set a target lateral acceleration on the curve on the basis of the radius; [0042]; [0048]: the target lateral acceleration setting unit 16 sets a target lateral acceleration on a curve, on the basis of the curve radius acquired by the curve radius acquisition unit 120 and the target lateral acceleration map referred to); and 
setting the lateral speed for performing the second and subsequent autonomous lane change control corresponding to the radius of the track (see at least abstract, [0007]: a curve radius acquisition unit configured to acquire a radius of a curve of a drive road in front of a vehicle; a target lateral acceleration setting unit configured to set a target lateral acceleration on the curve on the basis of the radius; [0048]: the target lateral acceleration setting unit 16 sets a target lateral acceleration on a curve, on the basis of the curve radius acquired by the curve radius acquisition unit 120 and the target lateral acceleration map referred to). 
.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch in view of Nishiguchi in view of Matsumoto and further in view of US 20150153735 (“Clarke”).

As per claim(s) 7, Resch discloses the second and subsequent autonomous lane change control but does not explicitly disclose acquiring information on rainfall as the travel information; and setting the lateral speed for performing the autonomous lane change control corresponding to the rainfall.
However, Clarke teaches acquiring information on rainfall as the travel information; and setting the lateral speed for performing the lane change control corresponding to the rainfall (see at least abstract, [0249]: The initial target velocity may reflect a speed and a direction for vehicle 200 to safely enter an upcoming curve and may be determined using techniques described in connection with FIG. 14, above. For example, velocity module 1406 may determine the initial target velocity based on known or estimated characteristics associated with the upcoming curve, such as the curve radius 1308 and the degree of banking. Velocity module 1406 may calculate the initial target velocity in accordance with mathematical models and/or formulae and based on various constraints. In some embodiments, for example, velocity module 1406 may determine 
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Resch by acquiring information on rainfall as the travel information; and setting the lateral speed for performing the lane change control corresponding to the rainfall as taught by Clarke in order to provide an autonomous vehicle that is capable of navigating safely and accurately

Allowable Subject Matter
Claim(s) 4, 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art Resch discloses second and subsequent autonomous lane change control (see at least abstract, claim 1) and prior art Nishiguchi teaches reducing an upper limit value of the lateral speed of the host vehicle during a lane change and that the host vehicle M takes time to slowly .
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668